74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Jerry SAWYER, Plaintiff--Appellant,v.G.D. JOHNSON, Mayor;  B.F. Ferguson, Captain;  OfficerCatron;  J. Russell, Jr., Correctional Officer;  David R.Boehm, Program Director;  K.L. Osborne, Warden;Correctional Officer Stamper;  Correctional Officer Connors;Ron Angelone;  Kenneth Moore, Internal Affairs;  R.A.Young, Defendants--Appellees.
No. 95-7016.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 23, 1996.

Ronald Jerry Sawyer, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


1
Dismissed by unpublished per curiam opinion.

PER CURIAM

2
Appellant appeals from an order denying his request to be transferred to another institution.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We dismiss the appeal as interlocutory.  We further deny his motion for appointment of counsel, motion to vacate district court orders, "Motion for Misjoinder of Parties Under Rule 21-FRCP-In Pro Se," "Motion to Amend to Conform with Evidence," and "Motion for Renewal of Motions for Default Arguments and Authorities."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED